Per Curiam. Appellant Michael Shane Diggs, by his attorney, has filed a motion for rule on the clerk. On May 29, 1997, the Drew County Circuit Court entered a judgment convicting appellant of burglary and theft of property. On May 30, 1997, appellant filed a motion for new trial. Appellant’s notice of appeal from the judgment of conviction was filed on June 25, 1997. Appellant’s attorney failed to file a notice of appeal after the motion for new trial was deemed denied on June 30, 1997. Although the notice of appeal from the judgment of conviction was filed in a timely manner, appellant’s attorney, John F. Gibson, Jr., admits that a notice of appeal from the denial of appellant’s motion for new trial was not filed in a timely manner due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion, which we will treat as a motion for belated appeal. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for belated appeal is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.